DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic benefit under 35 U.S.C. 120 with Non-Provisional Application No. 16/098,847.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/15/2021, 12/16/2020, 03/01/2021, 04/08/2021, and 04/22/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  On line 7, “the light-emitting diode is at least partially located” should be changed to – a light-emitting diode light-emitting diode in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheong et al (US 20110249214 A1; hereinafter “Cheong”).
Re Claim 1:
Cheong teaches an illumination structure (described below and shown in Figs 1-3 and 7), comprising: 
a light guide (optical member 100, Fig 2A) configured to receive light emitted in an angular distribution (specifically including seventh point P7, eight point P8, and ninth point P9, shown in Fig 3, and described in at least ¶ 0052) that is substantially centered around a central axis (shown substantially centered around first cross point IP1 and center point P0,  wherein the axis is in the direction of the D3 direction; the examiner notes that Fig 4 shows Y-axis passing through center point P0; therefore, the central axis is the Y-axis passing through IP1 and P0, shown in Fig 3 transposed with Fig 4) and guide the received light (shown with arrows in Fig 3) between a first surface of the light guide (first surface 106 of 100) and an opposing second surface  of the light guide (second surface 107 of 100), the first surface (106) including a cavity (receiving recess 111) formed in the first surface (shown in Fig 3), the cavity (111) having a convex central portion (portion above light source 50) that is substantially centered around the central axis (substantially centered around Y-axis passing through IP1 and P0), the convex 
Re Claim 2:
Cheong further teaches wherein: 
the first surface (106) extends substantially in a first plane (plane of 106, extending in directions D1 and D2 in Fig 3, extending along X-axis in Fig 4); and 
the second surface (107) extends substantially in a second plane (plane of 107, extending in directions D1 and D2 in Fig 3, extending along X-axis in Fig 4).
Re Claim 3:
Cheong further teaches wherein the first plane (plane of 106) and the second plane (plane of 107) are generally orthogonal to the central axis (generally orthogonal to the Y-axis in Fig 4 and direction D3 in Fig 3).
Re Claim 4:
Cheong further teaches wherein the cavity (111) and the TIR structure (110) extend into the light guide (extend into 110 as shown in Fig 3) such that the light guide (110) is fully located between the first plane and the second plane (fully located between the planes of 106 and 107 as shown in Fig 3).
Re Claim 5:
Cheong further teaches a light-emitting diode (light source 50 described as a light emitting diode in ¶ 0035) configured to emit the light in the angular distribution (angular distribution shown in Fig 3) that is substantially centered around the central axis (substantially centered around the Y-axis as well as first cross point IP1 and center point P0, Fig 3 transposed with Fig 4), 
the light-emitting diode (50) being at least partially located in the cavity (111) between the first plane and the second plane (between 106 and 107 as shown in Fig 3).
Re Claim 7:
Cheong further teaches wherein the convex central portion (portion above 50) adjoins a side wall of the cavity at a corner that encircles the convex central portion cavity (at least indirectly adjoins the sidewall of 111 at a corner as shown in Fig 3 of Cheong with the examiner’s annotations, below; encirclement necessarily occurs due the description of recess 111 may be formed by removing the first surface 106 to form a circular cone shape in ¶ 0041).
Figure 3 of Cheong with the examiner's annotations

    PNG
    media_image1.png
    558
    829
    media_image1.png
    Greyscale

Re Claim 8:
Cheong further teaches wherein the TIR structure (110) is shaped as a portion of a cone (shown in Figs 2C and 3).
Re Claim 9:
Cheong further teaches wherein a cross-section of the TIR structure (cross-section of 100 of Fig 3), 
taken in a plane (plane shown in Fig 3) that includes the central axis (Y-axis passing through central point P0 and first cross point IP1, Fig 3 transposed with Fig 4), 

Re Claim 10:
Cheong further teaches a diffusing sheet (diffusion plate 130, Fig 2A) overlying the second surface of the light guide (overlying 107 of 100).
Re Claim 11:
Cheong further teaches wherein the light guide (100) has light extraction features (light guide pattern 102, shown in Figs 2A and 3, described in at least ¶ 0043) formed on the first surface (formed on 106).
Re Claim 13:
Cheong teaches a method of producing illumination (described below), the method comprising: 
receiving, with a light guide (with optical member 100), emitted light having an angular distribution (emitted light shown as arrows in an angular distribution being emitted from light source 50 in Fig 3) that is substantially centered around a central axis (shown substantially centered around first cross point IP1 and center point P0,  wherein the axis is in the direction of the D3 direction; the examiner notes that Fig 4 shows Y-axis passing through center point P0; therefore, the central axis is the Y-axis passing through IP1 and P0, shown in Fig 3 transposed with Fig 4); and 

the first surface (106) including a cavity formed in the first surface (recess 111 formed in 106 as shown in Fig 3), the cavity (111) having a convex central portion (portion above 50) that is substantially centered around the central axis (substantially centered around Y-axis passing through P1 and P0), 
the second surface (107) including a total internal reflection (TIR) structure (first optical pattern 110); 
refracting, with the convex central portion (refraction above 50 shown at P7 and P8, specifically, in Fig 3), at least some of the emitted light into the light guide as refracted light (shown with arrows in Fig 3); and 
reflecting, via TIR from the TIR structure (TIR with 110shown in Fig 3), at least some of the refracted light (specifically including from P7 to a point between P0 and IP1 in Fig 3) to propagate in the light guide (110) generally away from the central axis (propagation shown with arrows in Fig 3).
Re Claim 15:
Cheong further teaches emitting the emitted light from a light-emitting diode (shown with arrows in Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14, and 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Cheong in view of Lee et al (US 20130088857 A1; hereinafter “Lee”).
Re Claim 6:
Cheong does not explicitly teach wherein the convex central portion (portion above 50) is generally orthogonal to the central axis at a center of the convex central portion for refracting light, rather Cheong teaches the convex central portion is triangular for refracting light(shown in Fig 3).
Lee teaches equivalent configurations convex central portion (portions above light emitting device 220 in Figs 9 and 10) comprising:
wherein the convex central portion (portion above 220) is generally orthogonal to the central axis at a center of the convex central portion for refracting light (configuration shown in Fig 10); and 
wherein the convex central portion (portion above 220) is triangular for refracting light (configuration shown in Fig 9).
Since prior art recognized for the same purpose is prima facie obvious (MPEP § 2144.06), it would have been obvious to one of ordinary skill in the art before the effective 
Re Claim 14:
Cheong further teaches wherein: 
the first surface (106) extends substantially in a first plane (plane of 106, extending in directions D1 and D2 in Fig 3, extending along X-axis in Fig 4); 
the second surface (107) extends substantially in a second plane (plane of 107, extending in directions D1 and D2 in Fig 3, extending along X-axis in Fig 4); 
the first plane and the second plane (planes of 106 and 107) are generally orthogonal to the central axis (generally orthogonal to the Y-axis in Fig 4 and direction D3 in Fig 3); 
the cavity (111) and the TIR structure (110) extend into the light guide such (shown in Fig 3) that the light guide (110) is fully located between the first plane and the second plane (between 106 and 107 as shown in Fig 3); 
the light-emitting diode (light source 50 is described as a light emitting diode in ¶ 0035) is at least partially located in the cavity (111) between the first plane and the second plane (between 106 and 107 as shown in Fig 3); and
the convex central portion (portion above 50) adjoins a side wall of the cavity at a corner that encircles the convex central portion (at least indirectly adjoins the sidewall of 111 at a corner as shown in Fig 3 of Cheong with the examiner’s annotations, above; encirclement necessarily occurs due the description of recess 111 may be formed by removing the first surface 106 to form a circular cone shape in ¶ 0041).
 does not explicitly teach wherein the convex central portion (portion above 50) is generally orthogonal to the central axis at a center of the convex central portion for refracting light, rather Cheong teaches the convex central portion is triangular for refracting light(shown in Fig 3).
Lee teaches equivalent configurations convex central portion (portions above light emitting device 220 in Figs 9 and 10) comprising:
wherein the convex central portion (portion above 220) is generally orthogonal to the central axis at a center of the convex central portion for refracting light (configuration shown in Fig 10); and 
wherein the convex central portion (portion above 220) is triangular for refracting light (configuration shown in Fig 9).
Since prior art recognized for the same purpose is prima facie obvious (MPEP § 2144.06), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the triangular convex central portion of Cheong as an equivalent structure to the claimed convex central portion orthogonal to the central axis at a center of the convex central portion for the purpose of refracting light.
Re Claim 16:
Cheong teaches an illumination structure (shown in Figs 1-5 and 7, described below), comprising: 
a light guide (optical member 100) configured to receive light emitted in an angular distribution (configuration shown in Fig 3 with light emitted in an angular distribution shown as arrows) that is substantially centered around a central axis (shown substantially centered 
the first surface (106) including a cavity formed in the first surface (recess 111 formed in 106, Fig 3), 
the cavity having a convex central portion (portion above light source 50) that is substantially centered around the central axis (substantially centered around the Y axis passing through IP1 and P0), 
the convex central portion (portion above 50) adjoining a side wall of the cavity at a corner that encircles the convex central portion (at least indirectly adjoins the sidewall of 111 at a corner as shown in Fig 3 of Cheong with the examiner’s annotations, above; encirclement necessarily occurs due the description of recess 111 may be formed by removing the first surface 106 to form a circular cone shape in ¶ 0041), 
the convex central portion (portion above 50) configured to refract at least some of the emitted light into the light guide as refracted light (refraction above 50 shown at P7 and P8, specifically, in Fig 3), 
the second surface (107) including a total internal reflection (TIR) structure (first optical pattern 110) that is shaped to reflect at least some of the refracted light via TIR (specifically 
a cross-section of the TIR structure (cross-section of 110), taken in a plane (plane shown in Fig 3) that includes the central axis (Y-axis of Fig 4 transposed to be passing through IP1 and P0), defining a curve (curve between P1 and P2 as well as P4 and P5, respectively) that has a central region (central region defined as the region encircled by P1 and P4; also shown in Fig 2C) that intersects the central axis (Y-axis passing through P0 and IP1)  and convex portions (portion above 50) on opposite sides of the central region (configuration shown in Fig 3); and 
a diffusing sheet (diffusion plate 130, Fig 2A)  overlying the second surface (overlying 107 of 100).
Cheong does not explicitly teach wherein the convex central portion (portion above 50) is generally orthogonal to the central axis at a center of the convex central portion for refracting light, rather Cheong teaches the convex central portion is triangular for refracting light(shown in Fig 3).
Lee teaches equivalent configurations convex central portion (portions above light emitting device 220 in Figs 9 and 10) comprising:
wherein the convex central portion (portion above 220) is generally orthogonal to the central axis at a center of the convex central portion for refracting light (configuration shown in Fig 10); and 
wherein the convex central portion (portion above 220) is triangular for refracting light (configuration shown in Fig 9).

Re Claim 17:
Cheong further teaches wherein: 
the first surface (106) extends substantially in a first plane (plane of 106, extending in directions D1 and D2 in Fig 3, extending along X-axis in Fig 4); 
the second surface (107) extends substantially in a second plane (plane of 107, extending in directions D1 and D2 in Fig 3, extending along X-axis in Fig 4); 
the first plane and the second plane (planes of 106 and 107) are generally orthogonal to the central axis (generally orthogonal to the Y-axis in Fig 4 and direction D3 in Fig 3); 
Re Claim 18:
Cheong further teaches wherein the cavity (111) and the TIR structure (110) extend into the light guide (extend into 110 as shown in Fig 3) such that the light guide (110) is fully located between the first plane and the second plane (fully located between the planes of 106 and 107 as shown in Fig 3).
Re Claim 19:
Cheong further teaches a light-emitting diode (light source 50 described as a light emitting diode in ¶ 0035) configured to emit the light in the angular distribution (angular distribution shown in Fig 3) that is substantially centered around the central axis (substantially 
the light-emitting diode (50) being at least partially located in the cavity (111) between the first plane and the second plane (between 106 and 107 as shown in Fig 3).
Re Claim 20:
Cheong further teaches wherein the TIR structure (110) is shaped as a portion of a cone (shown in Figs 2C and 3).

Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Cheong in view of Koh et al (US 20120069579 A1; hereinafter “Koh”).
Cheong does not explicitly teach wherein the light guide (100) has light extraction features formed on the second surface (107) for extracting light, rather Cheong teaches the light guide (100) has extraction features (light guide pattern 102, shown in Figs 2A and 3, described in at least ¶ 0043) formed on the first surface (106) for extracting light (shown in Fig 3).
Koh teaches equivalent configurations of light extraction features comprising:
a light guide (light guide structure 14, Fig 6) having light extraction features (microstructures 142) formed on a first surface (formed on lower surface 1412) for extracting light (described in at least ¶ 0071 as microstructures 142 serve to disrupt or prevent total reflection of the light rays so that the light rays can exit from the light transmissive body 141);
a light guide (14, Fig 4A) having light extraction features (142) formed on a second surface (formed on upper surface 1411) for extracting light (described in at least ¶ 0071); and 

Since prior art recognized for the same purpose is prima facie obvious (MPEP § 2144.06), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized the light extraction features of Cheong as an equivalent structure to claimed light extraction features for the purpose of extracting light.

Conclusion

The prior art made of record on the PTO-892 but relied upon above are considered pertinent to applicant's disclosure because they teach TIR structures position directly over convex central portions, wherein the convex central portions have multiple configurations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088.  The examiner can normally be reached on Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH G. DELAHOUSSAYE/             Examiner, Art Unit 2875